Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-21-1998

Titan Sports Inc v. Turner Broadcasting
Precedential or Non-Precedential:

Docket 97-3267




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Titan Sports Inc v. Turner Broadcasting" (1998). 1998 Decisions. Paper 164.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/164


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed July 21, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-3267

IN RE: MARK MADDEN

TITAN SPORTS, INC., A Delaware Corporation

v.

TURNER BROADCASTING SYSTEMS, INC.; WORLD
CHAMPIONSHIP WRESTLING, INC.; ERIC BISCHOFF

TITAN SPORTS, INC.,

       Appellant

On Appeal from the United States District Court
For the Western District of Pennsylvania
(D.C. Civil No. 96-MC-00681)

Argued December 9, 1997

Before: NYGAARD, ALITO and LAY,*
Circuit Judges

(Opinion Filed July 21, 1998)

       Robert L. Byer, Esq. (Argued)
       Kirkpatrick and Lockhart
       1500 Oliver Building
       Pittsburgh, Pennsylvania 15222

       Counsel for Appellant
_________________________________________________________________

*The Honorable Donald P. Lay, Senior United States Circuit Judge for
the United States Court of Appeals for the Eighth Circuit, sitting by
designation.
       David Dunn, Esq.
       John H. Pope, Esq. (Argued)
       Davis, Scott, Weber & Edwards
       100 Park Avenue - 32nd Floor
       New York, New York 10017

       Counsel for Appellees

OPINION OF THE COURT

NYGAARD, Circuit Judge.

The issue on appeal is whether the district court erred by
concluding that Mark Madden, a nonparty witness in this
civil matter, is entitled to claim a journalist's privilege. We
hold that he is not and will reverse.

I.

We will summarize only those facts necessary to give
context to the issue. Appellant Titan Sports, Inc., and its
competitor, Turner Broadcasting Systems (TBS), are the
most prominent professional wrestling promoters in the
United States. TBS's "World Championship Wrestling"
(WCW) has challenged Titan's "World Wrestling Federation"
(WWF) to engage in "interpromotional events," wherein
WCW wrestling personalities would compete with WWF
personalities. Titan has refused to permit any of its
wrestlers to engage in the activities.

Titan sued TBS in the United States District Court for the
District of Connecticut alleging unfair trade practices,
copyright infringement and other pendent state law claims,
none of which are germane to this appeal. Titan Sports Inc.
v. Turner Broadcasting Systems, Inc., No. 396-cv-01139 (D.
Conn.) (the Connecticut action). As part of the discovery
process in the Connecticut action, however, Titan issued a
subpoena to take the deposition of Mark Madden, a
nonparty witness who is employed by WCW, and resided in
the Western District of Pennsylvania.

WCW employs Madden to produce tape-recorded
commentaries, which are replayed to callers on WCW's 900-

                               2
number hotline. These commentaries promote upcoming
WCW wrestling events and pay-per-view television
programs, announce the results of wrestling matches and
discuss wrestlers' personal lives and careers. Madden
asserts that in the course of preparing statements for the
WCW hotline, he receives information from confidential
sources. He admits, however, that his announcements are
as much entertainment as journalism.

During a deposition, Madden refused to identify the
sources of certain of his allegedly false and misleading
statements recorded for the WCW's 900-number hotline.
Madden, through counsel, invoked a "journalist's privilege"
and the protection of the Pennsylvania Journalist's Shield
Law, 42 Pa. Cons. Stat. Ann. S 5942.1 Titan filed a "Motion
to Enforce Subpoena and Otherwise Compel Discovery by a
Nonmoving Party." After Titan moved to enforce the
subpoena, counsel for Madden and the WCW interposed
the qualified federal common law privilege which protects
journalists from revealing their confidential sources.

The district court denied Titan's motion insofar as it
sought to compel Madden to identify the sources from
which he got information for his commentaries. The district
court concluded that Madden was a "journalist" with
standing to assert the privilege because he intended to
disseminate information to third parties. The district court
also held that Madden's interest in protecting his sources
was not outweighed by the need for disclosure. Titan now
appeals.

II.

The somewhat unusual procedural posture of this case
requires that we discuss briefly our jurisdiction to hear this
appeal. We have jurisdiction over "all final decisions of the
district courts. . ." 28 U.S.C. S 1291.2 A final decision of a
_________________________________________________________________

1. The district court's opinion concerned only the federal privilege. The
applicability of the Pennsylvania law is not appealed.

2. In pertinent part, 28 U.S.C. S 1291 provides that "the courts of
appeals shall have jurisdiction of appeals from allfinal decisions of the
district courts of the United States . . . ."

                               3
district court means, with limited exceptions, an order that
ends the litigation on the merits and leaves nothing for the
district court to do but execute the judgment. Coopers &
Lybrand v. Livesay, 437 U.S. 463, 467, 98 S. Ct. 2454, 2457
(1978). Ordinarily, a pretrial discovery order such as this
one is not considered final. Enprotech Corp. v. Renda, 983
F.2d 17, 20-21, (3rd Cir. 1993), (an order denying a pretrial
civil discovery motion to compel production of a document
was not final and appealable). The typical remedy for one
aggrieved by an order denying a discovery request is to
await final judgment before appealing. Id.

The order appealed from in this case is not a typical
discovery order. Although it relates to discovery and the
deposition of a nonparty witness, it has not been entered by
the district court where the case has been filed and is
currently pending. The district court for the District of
Connecticut will ultimately rule on the merits, and an
appeal from its final judgment will be heard by the Court of
Appeals for the Second Circuit. Other courts have
recognized an "exception to the nonfinality of discovery
orders where a district court, other than the district court
before which the main action is pending, issues an order
denying discovery against a nonparty." Hooker v.
Continental Life Insurance Co., 965 F.2d 903, 905 (10th Cir.
1992); citing Truswal Sys. Corp. v. Hydro-Air Eng'n, Inc.,
813 F.2d 1207, 1209 (Fed.Cir. 1987).3 The premise for this
exception is that these orders involve nonparties and are
issued by district courts other than the one in which the
principal action is pending, thereby eliminating any avenue
for effective appellate review.

We agree with this premise but believe, rather than as an
exception, finality for purposes of our jurisdiction in this
circumstance is determined more directly by asking
whether the aggrieved entity has any means, other than an
_________________________________________________________________

3. When an ancillary district court enters an order against a nonparty
which compels discovery, such an order is not immediately appealable,
leaving the nonparty with the option to either comply with the discovery
order or submit to contempt proceedings from which the nonparty may
then appeal. See Hooker, 965 F.2d at 905 n.1 (citing Federal Trade
Comm'n v. Alaska Land Leasing Inc., 778 F.2d 577, 578 (10th Cir.
1985)).

                               4
immediate appeal before us, to obtain appellate review of
the district court's decision. For Titan, the answer is no,
because the Court of Appeals for the Second Circuit does
not have jurisdiction to review this order of the Western
District of Pennsylvania. Were we to reject jurisdiction,
appellate review of this order would be impossible.
Consequently, because we are the only forum that may
review the decision, we deem it final and conclude that we
have jurisdiction under 28 U.S.C. S 1291 to review it.

III.

The decision we review is the district court's order
granting a journalist's privilege to Madden. The issue is
whether he has status as a journalist to invoke the
protections of the privilege. We conclude that he does not.
Because this is a purely legal question, our review is
plenary. Bradgate Assoc. v. Fellows, Red & Assoc., 999
F.2d 745, 749 (3d Cir. 1993). We note at the outset that
testimonial exclusionary rules and privileges are not
favored. Indeed, the Supreme Court has not shown
enthusiasm for the creation of constitutional privileges
because these privileges "contravene a fundamental
principle of our jurisprudence that the public has a right to
every man's evidence." United States v. Bryan, 339 U.S.
323, 331, 70 S. Ct. 724, 730 (1950). Such privileges should
not be "lightly created or expansively construed, for they
are in derogation of the search for truth." United States v.
Nixon, 418 U.S. 683, 710, 94 S. Ct. 3090, 3108 (1974).
Pretrial discovery is therefore, "accorded a broad and liberal
treatment." Hickman v. Taylor, 329 U.S. 495, 507, 67 S. Ct.
385, 392 (1947). If no claim of privilege applies, a non-party
can be compelled to produce any matter "relevant to the
subject matter involved in the pending action" or
"reasonably calculated to lead to the discovery of admissible
evidence." Fed. R. Civ. P. 26(b)(1).

Nonetheless, we have recognized that when a journalist,
in the course of gathering the news, acquires facts that
become a target of discovery, a qualified privilege against
compelled disclosure appertains. Riley v. City of Chester,
612 F.2d 708 (3d Cir. 1979) (journalist's privilege for civil
cases); United States v. Cuthbertson, 630 F.2d 139 (3d Cir.

                               5
1980) (journalist's privilege for criminal cases). Premised
upon the First Amendment, the privilege recognizes
society's interest in protecting the integrity of the
newsgathering process, and in ensuring the freeflow of
information to the public. It is an interest of "sufficient legal
importance to justify some incidental sacrifice of sources of
facts needed in the administration of justice." Herbert v.
Lando, 441 U.S. 153, 183, 99 S. Ct. 1635, 1652 (Brennan,
J., dissenting).

Although we have determined that a journalist's privilege
exists, we have never decided who qualifies as a "journalist"
for purposes of asserting it. The Supreme Court has warned
of the difficulties in such an undertaking:

       [S]ooner or later, it [will] become necessary to define
       those categories of newsmen who qualify for the
       privilege -- a questionable procedure in light of the
       traditional doctrine that liberty of the press is the right
       of the lonely pamphleteer just as much as the large,
       metropolitan publisher.

Branzburg v. Hayes, 408 U.S. 665, 703-04, 92 S. Ct. 2646,
2668 (1972).

We have found few cases that discuss who, beyond those
employed by the traditional media, has status to raise the
journalist's privilege. Courts have previously permitted
documentary film-makers to invoke the protections of the
journalist's privilege. See Silkwood v. Kerr-McGee, 563 F.2d
433, 436 (10th Cir. 1977). Also, authors of technical
publications and professional investigative books have been
permitted to claim the privilege. See Apicella v. McNeil Lab.
Inc., 66 F.R.D. 78 (E.D.N.Y. 1975) (technical publications
are within the scope of journalist's privilege because the
traditional doctrine of freedom of the press is the right of all
types of reporters); Shoen v. Shoen, 5 F.3d 1289, 1293 (9th
Cir. 1993) (professional investigative book author has
status to claim journalist's privilege). No other court,
however, has considered whether the privilege may be
invoked by those like Madden who are neither
"pamphleteers" nor "metropolitan publishers," and certainly
not engaged in investigating, publishing, reporting or
broadcasting in the traditional sense.

                               6
To date, only one other court of appeals has fashioned a
test to answer the question of who has status to invoke a
journalistic privilege. In von Bulow v. von Bulow, the Court
of Appeals for the Second Circuit identified the principles
underlying the application of the journalist's privilege. 811
F.2d 136, 142 (2nd Cir. 1987). First, the court recognized
that the process of newsgathering is a protected, albeit
qualified, right under the First Amendment. This right
emanates from the strong public policy supporting the
unfettered communication of information by a journalist to
the public. Second, the court required a true journalist, at
the beginning of the news-gathering process, to have the
intention of disseminating her information to the public.
Third, the court stated that an individual may successfully
claim the journalist's privilege if she is involved in activities
traditionally associated with the gathering and
dissemination of news, even though she may not ordinarily
be a member of the institutionalized press. Fourth, the
relationship between the putative journalist and her
sources may be confidential or nonconfidential. And fifth,
unpublished resource material likewise may be protected.

In holding that "the individual claiming the privilege must
demonstrate, through competent evidence, the intent to use
the material in order to disseminate information for the
public and such intent must have existed at the inception
of the newsgathering process," the court turned to its
opinion in Baker v. F&F Investment, 470 F.2d 778 (2nd Cir.
1972). Baker was a civil rights case in which it was alleged
that racial discrimination was practiced in the sale of
housing in Chicago. During discovery, the plaintiffs
deposed the editor of the Columbia Journalism Review, who
had written an article on "blockbusting" -- an allegedly
illegal housing application process -- ten years earlier. That
article, which had been published in the Saturday Evening
Post, had been based, in part, on information forwarded to
the editor by an anonymous real estate agent. The editor
refused to disclose the identity of the real estate agent at
deposition.

The court held that the editor could not be compelled to
disclose the identity of his source. Central to the court's
holding was its concern that the "deterrent effect such

                               7
disclosure is likely to have upon future `undercover'
investigative reporting . . . threatens freedom of the press
and the public's need to be informed. Id. at 782 (emphasis
in original). Based on the rationale of Baker, the court
concluded that "the critical question in determining if a
person falls within the class of persons protected by the
journalist's privilege is whether the person, at the inception
of the investigatory process, had the intent to disseminate
to the public the information obtained through the
investigation." von Bulow, 811 F.2d at 143. In contrast, a
person who "gathers information for personal reasons,
unrelated to dissemination of information to the public, will
not be deterred from undertaking his search simply by
rules which permit discovery of that information in a later
civil proceeding." Id. In other words, von Bulow holds that
the purpose of the journalist's privilege was not solely to
protect newspaper or television reporters, but to protect the
activity of "investigative reporting." Id. at 142-43.

Indeed, in adopting the test set forth in the von Bulow
decision, the Court of Appeals for the Ninth Circuit has
indicated that the journalist's privilege was designed not to
protect a particular journalist, but "the activity of
investigative reporting more generally." Shoen v. Shoen, 5
F.3d 1289, 1293 (9th Cir. 1993). Thus, "it makes no
difference whether the intended manner of dissemination
was by newspaper, magazine, book, public or private
broadcast or handbill because the press, in its historic
connotation comprehends every sort of publication which
affords a vehicle of information and opinion." Id. at 144
(quoting Lovell v. Griffin, 303 U.S. 444, 452, 58 S. Ct. 666,
669 (1938)).

We find the reasoning of the court in von Bulow, and by
extension in Shoen to be persuasive. In our view, the von
Bulow test is consistent with the goals and concerns that
underlie the journalist's privilege. Because this test
emphasizes the intent behind the newsgathering process
rather than the mode of dissemination, it is consistent with
the Supreme Court's recognition that the "press" includes
all publications that contribute to the free flow of
information. See Lovell, 303 U.S. at 452, 58 S. Ct. at 669
(1938). This test is also consistent with the Supreme

                               8
Court's concerns that the privilege apply only to legitimate
members of the press. Id. at 457, S. Ct. at 674. This test
does not grant status to any person with a manuscript, a
web page or a film, but requires an intent at the inception
of the newsgathering process to disseminate investigative
news to the public. As we see it, the privilege is only
available to persons whose purposes are those traditionally
inherent to the press; persons gathering news for
publication. It is the burden of the party claiming the
privilege to establish their right to its protection. von Bulow,
811 F.2d at 144.

The district court correctly looked to von Bulow as the
appropriate test to use in determining who qualifies as a
"journalist" for purposes of claiming privilege. We believe,
however, that the district court read the von Bulow decision
too expansively and in doing so elided the requirement that
the individual be engaged in the activity of news gathering
or investigative reporting. The district court believed that
because Madden "sought, gathered or received" materials
from the WCW with the intention of disseminating that
material, he was a journalist. We conclude that more is
required to claim the privilege.

As we have indicated previously, we agree with von Bulow
that the person claiming privilege must be engaged in the
process of "investigative reporting" or "news gathering."
Moreover, we agree with Shoen, which held that the critical
question for deciding whether a person may invoke the
journalist's privilege is "whether she is gathering news for
dissemination to the public." Shoen, 5 F.3d at 1293. We
hold that individuals are journalists when engaged in
investigative reporting, gathering news, and have the intent
at the beginning of the news-gathering process to
disseminate this information to the public. Madden does
not pass this test.

Madden's activities in this case cannot be considered
"reporting," let alone "investigative reporting." By his own
admission, he is an entertainer, not a reporter,
disseminating hype, not news. Although Madden proclaims
himself to be "Pro Wrestling's only real journalist,"
hyperbolic self-proclamation will not suffice as proof that
an individual is a journalist. Moreover, the record reveals

                               9
that all of Madden's information was given to him directly
by WCW executives. Madden's deposition testimony
acknowledges that WCW employees were his sole source of
information for his commentaries. He uncovered no story
on his own nor did he independently investigate any of the
information given to him by WCW executives. Madden also
fails the test in two other critical aspects: first, he was not
gathering or investigating "news," and second, he had no
intention at the start of his information gathering process
to disseminate the information he acquired. Madden's work
amounts to little more than creative fiction about
admittedly fictional wrestling characters who have dramatic
and ferocious-sounding pseudonyms like "Razor Ramon"
and "Diesel." As a creative fiction author, Maddens' primary
goal is to provide advertisement and entertainment-- not
to gather news or disseminate information. It is clear from
the record that Mr. Madden was not investigating "news,"
even were we to apply a generous definition of the word.
Madden admits in his deposition that his work for the WCW
amounts to a mix of entertainment with reporting. He
states that "with the WCW 900 number, I say things tongue
[in] cheek. I say things for satire value, I say things to be
funny, and sometimes I will take something like that and
use it for humor value." Furthermore, the record indicates
that WCW executives told Madden to "be a little crazy, say
off the wall stuff, entertain, use a lot of humor, sort of work
-- sort of be like the bad guy in the literal sense, not in
terms of what I say is always going to be false, but in terms
of what I say is going to get people excited."

Even if Madden's efforts could be considered as
"newsgathering," his claim of privilege would still fail
because, as an author of entertaining fiction, he lacked the
intent at the beginning of the research process to
disseminate information to the public. He, like other
creators of fictional works, intends at the beginning of the
process to create a piece of art or entertainment. Fiction or
entertainment writers are permitted to view facts
selectively, change the emphasis or chronology of events or
even fill in factual gaps with fictitious events-- license a
journalist does not have. Because Madden is not a

                               10
journalist, it follows that he cannot conceal his information
within the shadow of the journalist's privilege. 4

IV.

To summarize, we hold that individuals claiming the
protections of the journalist's privilege must demonstrate
the concurrence of three elements: that they: 1) are
engaged in investigative reporting; 2) are gathering news;
and 3) possess the intent at the inception of the news-
gathering process to disseminate this news to the public.
Madden, having failed to sustain his burden, cannot protect
his sources or his information by invoking the journalist's
privilege. We will reverse the order and remand the cause to
the district court.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

_________________________________________________________________

4. We have indicated that a bona fide journalist has a qualified
privilege.
We do not reach the district court's balancing of the competing interests
involved in the application of this privilege because of our determination
that Madden does not have status to raise the privilege in the first
place.

                               11